Citation Nr: 1023669	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1972.  The appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As noted in the Board's remand decision from October 2008, in 
a December 2006 statement, the appellant asserted that her 
late husband's 100 percent disability rating for post-
traumatic stress disorder (PTSD) should be backdated to more 
than 10 years prior to his death, and that she should 
consequently be awarded Dependency and Indemnity Compensation 
(DIC) benefits.  It was noted that she had reasonably raised 
a claim for benefits pursuant to 38 U.S.C.A. § 1318(a) (West 
2002 & Supp. 2009).  As the claim had not been procedurally 
prepared or certified for appellate review, the Board 
referred the issue to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The AMC did not develop this issue.  It is referred 
to the RO for further development.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  The certificate of death reflects that the immediate 
cause of the Veteran death on October [redacted], 2005, was 
hyperkalemia, due to or as a consequence of hypercalcemia, 
due to or as a consequence of rectal carcinoma.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause given were HIV infection.  

3.  The Veteran's HIV infection was first demonstrated in 
1997, many years after service, and the evidence is 
convincing that there was no inservice blood transfusion that 
might have resulted in such infection; there were no other 
inservice exposures that might have led to the HIV infection.  

4.  The Veteran's squamous cell cancer was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
Veteran's cancer and his military service or any incident 
therein, to include an exposure to herbicide agents.  

5.  At the time of death, the Veteran was service-connected 
for PTSD, rated 100 percent disabling; varicose veins below 
the knee, left leg, rated as 40 percent disabling; varicose 
veins below the knee, right leg, rated as 40 percent 
disabling; chronic bilateral blepharitis, rated as 10 percent 
disabling; residual shell fragment wounds (SFW) scars of the 
back with myositis, rated as noncompensable; residuals of SFW 
of the left ring finger, rated as noncompensable.  A total 
disability rating due to individual unemployability (TDIU) 
was in effect.  

6.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the Veteran's death, 
and did not have a material influence in accelerating death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1310, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances. VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2009).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
June 2009.  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
Veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

In this case, the Veteran was service-connected during his 
lifetime for PTSD, bilateral varicose veins, chronic 
blepharitis, and SFW residuals of the back and left ring 
finger.  The VCAA letters did not specifically list the 
disabilities that the Veteran was service-connected for at 
the time of his death.  The appellant's contentions on 
appeal, however, have indicated that his numerous health 
conditions that he incurred during service contributed to his 
death.  She specifically gave the example of his HIV 
infection.  (See her February 2007 statement.)  Clearly, she 
is aware that for death benefits to be awarded, it must be 
shown that a disability of service origin contributed to or 
materially hastened the Veteran's death.  Thus, it is the 
Board's determination that she had been adequately informed 
of the evidence and information needed to substantiate the 
claim.  The Board notes that the December 2006 statement of 
the case (SOC) provided the appellant with all appropriate 
codes regarding her claim.  The matter has since been 
readjudicated, curing any defects.

After review of the record, therefore, the Board finds that 
it is not necessary to remand the claim to send the appellant 
further notification pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  She has been provided documents which would 
inform a reasonable person of the evidence and information 
needed to substantiate the claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008); also Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007).  In view of the foregoing, the Board 
finds that a remand would not result in additional benefits 
flowing to the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); also Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Although the letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, the claim was readjudicated, and the 
appellant was provided all pertinent laws and regulations.  
The appellant was notified of the evidence that was needed to 
substantiate her claim and that VA would assist her in 
obtaining evidence, but that it was ultimately her 
responsibility to provide VA with any evidence pertaining to 
her claim, including any evidence in her possession.  She was 
also provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

Moreover, VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of the Veteran's service treatment records (STRs), VA 
medical treatment records, private post-service medical 
treatment records, and statements from the claimant and her 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the appellant.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Laws and Regulations

Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the Veteran.  38 C.F.R. § 3.312(a) (2009).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the Veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2009).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as squamous 
cell carcinoma to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Background

Review of the STRs reflects treatment for blepharitis of the 
eyes and bilateral varicose veins.  A notation on an 
immunization record from March 1972 of "Trans." is noted.  
Separation examination in July 1972 shows an entry for scars 
on the back from combat.  The STRs are negative for report 
of, treatment for, or diagnosis of cancer of any type, to 
include squamous cell carcinoma.  

At a January 1973 VA examination, the Veteran stated that he 
was hit by a rocket burst in 1968.  He related that after the 
rocket burst, he was not hospitalized and was instead treated 
by a Corpsman.  

It is noted that a VA document from 1999 contains a history 
of events that may have resulted in the onset of HIV in 1985.  
Records in the claims file reflect actual diagnosis in 1997.  

VA records reflect that the Veteran underwent a colonoscopy 
in February 2005 which revealed a mass in the rectum.  
Biopsies showed a moderately differentiated nonkeratinizing 
squamous cell carcinoma.  In March 2005, the Veteran 
underwent a colon resection.  In April 2005, it was noted 
that he had colon cancer that had metastasized to the liver.  

The Veteran died in October 2005.  The certificate of death 
reflects that the immediate cause of death was hyperkalemia, 
due to or as a consequence of hypercalcemia, due to or as a 
consequence of rectal carcinoma.  Other significant 
conditions contributing to death but no resulting in the 
underlying cause given was HIV infection.  

In a December 2005 statement, a VA physician noted that the 
Veteran death was due to squamous cell carcinoma of the 
recto-sigmoid area.  She added that the Veteran had an 
unusual and atypical presentation for this cancer.  Because 
of this unusual nature, she could not entirely rule out a 
possible association with Agent Orange exposure.  

Based on the argument that the Veteran's terminal colon 
cancer resulted from Agent Orange exposure, a VA review of 
the file with opinion was requested.  In December 2006, the 
examiner noted that he reviewed the file.  As to the December 
2005 opinion of record by another physician (see above) which 
is supportive of the Veteran's claim, the examiner noted that 
in his capacity of having accomplished many Agent Orange 
examinations and having followed the protocol of these exams, 
there was not mention of any squamous cell carcinoma of the 
rectum related to or caused by Agent Orange exposure.  The 
examiner also stated that there had been well over 100 
different research studies performed, but none indicated any 
squamous cell carcinoma of the recto sigmoid area as being 
caused by Agent Orange.  It was his opinion that it was more 
likely than not that the Veteran's squamous cell carcinoma of 
the colon was not caused by his military service, to include 
exposure to Agent Orange.  

Based on the argument that the Veteran received a transfusion 
during service with ultimately caused his HIV infection and 
his death, additional VA review of the file with opinion was 
requested.  In a February 2010 report, a VA examiner noted 
that after his review of the claims file, it was his opinion 
that tat the Veteran incurred superficial SFWs during service 
which would not have necessitated a blood transfusion.  He 
added that as a former combat surgeon who served in Vietnam, 
the type of wounds exhibited by the Veteran in this case 
would not have required any blood transfusion.  He also noted 
that there was no medical information in the STRs which 
suggested that a transfusion occurred during service.  He 
added that there was no indication of other inservice 
exposures that might have led to the HIV infection.  

Analysis

The appellant contends that the Veteran's numerous health 
conditions that he incurred during service contributed to his 
death.  Review of her statements has indicated that she 
believes that his fatal colon cancer resulted from his 
exposure to Agent Orange.  In the alternative, she has argued 
that he developed HIV during service from a blood 
transfusion.  

Concerning the appellant's claim that the Veteran's fatal 
colon cancer resulted from his inservice exposure to 
herbicides, the Board notes that the Secretary of the VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  38 C.F.R. § 3.309(e); 
see also Notice 67 Fed. Reg. 42600-42608 (2002).

Here, the competent evidence of record shows that the 
Veteran's squamous cell carcinoma of the recto sigmoid area 
is not enumerated among the diseases the Secretary has 
determined are related to herbicide exposure.  Thus, there is 
no basis to establish service connection for the cause of the 
Veteran's death under the presumptive provisions of 38 C.F.R. 
§ 3.309(e), based on herbicide exposure.  

Additionally, as to the February 2005 doctor's opinion 
suggesting that the Veteran's cancer was possibly related to 
herbicide exposure, Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994), the Board finds that the VA examiner's opinion 
from December 2006 is more probative.  In this regard, it is 
noted that it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the Board has accorded 
greater evidentiary weight to the VA specialist who reviewed 
the record, to include the doctor's February 2005 statement, 
and concluded that the Veteran's colon cancer was not of 
service origin, to include from exposure to Agent Orange.  To 
support his opinion, he pointed to over 100 studies - none of 
which had related this type of cancer to exposure to Agent 
Orange.  

Furthermore, the Veteran's fatal colon cancer was not noted 
until many, many years after separation from service.  Thus, 
it cannot be determined that his fatal cancer is of service 
origin on a direct or presumed basis.  

Concerning the appellant's claim that the Veteran incurred a 
blood transfusion during service which resulted in his HIV 
infection which caused or hastened his death, the Board notes 
that the Secretary of the VA has determined that there is no 
positive association between exposure to herbicides and HIV 
infection.  38 C.F.R. § 3.309(e); see also Notice 67 Fed. 
Reg. 42600-42608 (2002).

And, a noted above, a VA examiner reviewed the claims file 
and determined that the inservice injuries exhibited were not 
the type to have resulted in a blood transfusion.  Moreover, 
there was no other information in the STRs which suggested 
that any transfusion took place.  As there is no competent 
medical link showing that the Veteran's HIV infection is of 
service origin, and as it was first clinically noted many 
years after service, it cannot successfully be argued that 
this condition is of service origin.  Thus, any argument 
suggesting that this condition caused or contributed 
substantially or materially to the Veteran's death is moot 
pursuant to VA laws and regulations which require that a 
disability incurred in or aggravated by active service be the 
principle or contributory cause of death.  38 C.F.R. § 3.312 
(2009)

Final Considerations

While the appellant believes that the primary source of the 
Veteran's cancer was either due to herbicide exposure in 
service or from a blood transfusion during service which 
resulted in HIV, she has not provided any competent medical 
evidence to support her claims.  Combee, supra.  The 
appellant, as a layperson, is not competent to make this 
judgment.  When an opinion requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical causation require such 
expertise.  Laypersons are not competent to offer medical 
opinions.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Franzen v. Brown, 9 
Vet. App. 235 (1996).

In this case, the probative evidence of record does not show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
Veteran's death.  Accordingly, service connection for the 
cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


